Citation Nr: 1638804	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned during an August 2009 Travel Board hearing.  A transcript of that hearing is of record.

This claim was most recently before the Board in September 2015 when it was remanded for additional development.  It has returned for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A chronic low back disorder was not present in service or within one year of service separation, and the preponderance of the evidence fails to establish that the present disability developed as a result of service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See August 2007 VCAA correspondence, August 2009 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in September 2015 for additional evidentiary development.  This development included obtaining updated treatment records, obtaining an etiological opinion, and readjudicating the instant claims.  

The RO has also substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's September 2015 remand, additional treatment records were associated with the record and an additional opinion was obtained in December 2015.  The opinion is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).



No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases, such as arthritis, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran reported contact with Agent Orange while servicing planes in the Philippines and Guam.  There is no evidence that the Veteran served in Vietnam.  There is likewise no evidence that contact with airplanes resulted in any exposure to toxic herbicides.  Moreover, and of greater import, musculoskeletal conditions such as arthritis are not on the enumerated list of presumptive conditions.  Accordingly, presumptive service connection for the Veteran's back disorder based on herbicide exposure is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current back disability had its onset in service or is otherwise related to service.  

During a VA examination in July 2010, the Veteran was diagnosed with chronic low back pain with scoliosis and degenerative disk disease.   His service treatment records show treatment for lower back pain and discomfort.  Accordingly, the requirements for Shedden elements (1) and (2) have been met. 

Notwithstanding the above, the Veteran's claim fails on Shedden element 3, evidence of a nexus.  

The Veteran's service treatment records show treatment for low back pain in October 1961, December 1973, and September 1974.  However, the Veteran denied recurrent back pain on his December 1977 retirement report of medical history and his spine was found normal on his accompanying discharge examination. 

During the August 2009 personal hearing, the Veteran testified that he started getting treatment in 1979 for his back.  He indicated that these records were unavailable due to the time lapse.  The Veteran stated that he brought copies of his in-service treatment records to his current physician who noted that his current back disability is related to his in-service complaints. 

A March 2008 letter from Dr. J.D. states that after a review of the Veteran's service treatment records, "it appears that his back pain was present in October of 1961, and continues until present."  A September 2009 statement from Dr. M.M. indicates that the Veteran has "chronic back problems" that date back to the early 1960s.  She noted that she has been treating the Veteran since August 1998 for back pain.  

The Veteran's post service treatment records first documented a diagnosis of a back condition after a VA examination in December 1989.  At this time, he was noted to have tenderness and muscle spasm with a full range of motion and normal strength and reflexes.  He was diagnosed with low back pain with degenerative changes. 

During a July 2010 VA examination, the examiner noted the Veteran's in-service treatment and treatment in June 2003 and March 2007 for low back pain.  The examiner took a history from the Veteran regarding his in-service occupation as a military policeman on the flight line and then as an auto mechanic when he retired from service.  After an examination, the Veteran was diagnosed with chronic low back pain with scoliosis and degenerative disk disease.  

A December 2015 addendum found it less likely than not that any currently diagnosed low back injury, including degenerative disc disease and scoliosis, were caused by or incurred in military service.  The rationale was that the in-service treatment records showed treatment for a back strain which seemingly resolved by the comprehensive discharge physical examination in December 1977, on which he denied complaints of back problems.  His back examination on his discharge physical was also normal.  Reference was made to a March 2007 nerve conduction studies that showed no evidence of radiculopathy or radiculitis, indicating that his neuropathy was confined to his legs and not the result of a back problem.  While the Veteran had back pain in 1961 as stated by Dr. M.M., the examined explained that the back pain was due to a strain which are "minor issues" and resolve without long term sequeli.  The examiner noted that Dr. J.D.'s opinion was based solely on the medical history he verbally received from the Veteran.  However, after a review of the Veteran's treatment records and various statements, the examiner indicated that working as an auto mechanic for 13 years after discharge required extensive use of the Veteran's back, bending, twisting, lifting heavy objects, and working in awkward positions.  He found working as a mechanic to be a more likely cause of the Veteran's current back disorder. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Schoolman v. West, 12 Vet. App. 307, 310-11 1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The most probative medical evidence is from the December 2015 VA examiner, who had the benefit of a full review of the claims file, to include relevant service treatment records, post-service treatment records, and Veteran statements, and provided a sound rationale.  By contrast, Drs. M.M. and J.D. did not provide rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides a sound reasoning for the conclusion.   Neither physician considered the fact that the Veteran's in-service complaints were limited to a strain, that he had a normal service discharge physical, and that he had post-service work history that involved highly strenuous act ivies.

Consideration has also been given to the Veteran's personal assertions that that his back disorder was caused or aggravated by an event or events during active service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Degenerative disc disease and other musculoskeletal disorders are not matters readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Further, the Veteran's opinion that his back disorder is related to service is outweighed by the unfavorable December 2015 VA examiner's opinion that based on the evidence of record, the Veteran's back disorder is less likely than not related to his service and more likely related to his post-service work as an auto mechanic.  The December 2015 VA examiner's opinion is found to be highly probative.  

Finally, the first evidence of a diagnosed back condition is from December 1989, over 10 years after service discharge.  There is no evidence that arthritis of the spine manifested within one year of service.  Therefore, service connection as a chronic condition on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


